DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Continuation of U.S. Application No. 16/118,306, now U.S. Patent No. 11,198,907, which is a Continuation of U.S. Application No. 15/660,785, now U.S. Patent No. 10,287,631, which is a Continuation of U.S. Application No. 14/386,800, now U.S. Patent No. 9,752,188, which is a 371 of PCT/US13/032665, which claims earliest benefit of U.S. Provisional Application 61/613,413, filed March 20, 2012.  Claims 21-38 will be examined on the merits.  Claims 1-20 have been canceled.  No claims are currently withdrawn from consideration. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 21-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,198,907 in view of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 09/29/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims teach methods for preparing a sequencing library for generating high-accuracy sequence reads from a population of double-stranded target DNA molecules comprising the steps of obtaining double-stranded target DNA molecules from a biological sample (see claim 20 of the ‘907 patent that teaches sources of the duplex DNA molecules), ligating an adapter to both ends of DNA molecules to form a population of adapter-target DNA complexes (see claims 2 and 15 of the ‘907 patent that teach ligation of adapters to both ends of duplex DNA molecules), wherein the adapter molecules comprise single-stranded 5’ and 3’ arms and a single molecule identifier (SMI) sequence that alone or in combination with a sequence from the target DNA molecule fragment uniquely labels each ligated double-stranded target DNA molecule in the population, and a strand distinguishing nucleotide sequence that provides a region of non-complementarity between the strands of the same adapter-target DNA complex (see claims 2-4 of the ‘907 patent that 



5.	Claims 21-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,752,188 in view of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 09/29/2021).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims teach methods for preparing a sequencing library for generating high-accuracy sequence reads from a population of 

6.	Claims 21-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-39 of copending U.S. Application No. 17/392,193.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims teach methods for preparing a sequencing library for generating high-accuracy sequence reads from a population of double-stranded target DNA molecules comprising the steps of obtaining double-stranded target DNA molecules from a biological sample (see claim 26 of the ‘193 application that teaches sources of the duplex DNA molecules) and end-repairing double-stranded target DNA molecule fragments (see claim 37 of the ‘193 application), ligating an adapter to both ends of DNA molecules to form a population of adapter-target DNA complexes, wherein the adapter molecules comprise single-stranded 5’ and 3’ arms and a single molecule identifier (SMI) sequence that alone or in combination with a sequence from the target DNA molecule fragment uniquely labels each ligated double-stranded target DNA molecule in the population, and a strand distinguishing 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Subject Matter Free of the Prior Art
7.	Claims 21-38 are free of the prior art.  No prior art was found that teaches or suggests a method of preparing a sequencing library for generating high accuracy DNA sequence reads from a population of double-stranded target nucleic acid molecules as currently claimed.  The closest prior art of Xie et al. (U.S. Patent Pub. No. 2014/0155274, cited on IDS of 09/29/2021) teaches methods for single cell nucleic acid detection and analysis, including methods of high accuracy determination of copy number of a nucleic acid molecule in a sample that comprises attaching a unique barcode sequence to substantially each nucleic acid molecule in a sample, amplifying the barcoded nucleic acid molecules, sequencing the amplicons to identify associated nucleic acid sequences and barcode sequences, and determining the number of unique associated barcode sequences to determine the copy number of nucleic acid molecules 
Also of particular interest is the reference of Bielas et al. (U.S. Patent Pub. No. 2015/0024950, cited on IDS of 09/29/2021) that teaches methods for accurately detecting mutations by uniquely tagging double-stranded nucleic acid molecules with dual cyphers on each end such that sequence data obtained from a sense-strand can be linked to sequence data obtained from an anti-sense strand by massively parallel sequencing methods (see paragraphs 13-15).  However, Bielas does not teach methods that comprise tagging both ends of each double-stranded nucleic acid molecule with an adaptor comprising single-stranded 5’ and 3’ arms, a single molecule identifier (SMI) sequence that helps distinguish each ligated double-stranded target nucleic acid molecule from others in the population, and a strand distinguishing sequence that 
	Another reference of interest to the currently claimed invention is Patel, A.A. (U.S. Patent No. 9,862,995, cited on IDS of 09/29/2021).  Patel teaches methods for measuring low-abundance DNA variants from a complex mixture of DNA molecules, including detection and distinction of true variants from sequencer misreads and PCR misincorporations (see Abstract and column 1, lines 45-59).  Patel further teaches that the methods comprise tagging and amplifying low-abundance template nucleic acids in a multiplexed primer extension reaction, wherein one of the primers comprises both a sample barcode sequence and a molecular lineage tag (MLTs) for uniquely labeling different DNA molecules, and the final amplification products were subjected to clonal overlapping paired-end massively parallel sequencing (column 1, line 60 to column 2, line 52 and Figure 1).  Following sequencing, Patel teaches that paired-end sequences were analyzed by alignment to a reference sequence, and variant sequences were confirmed by reads from both strands (column 27, lines 48-67).  However, Patel is silent with regards to tagging both ends of each double-stranded nucleic acid molecule with 

Conclusion
8.	Claims 21-38 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.  However, claims 21-38 are free of the prior art, as also discussed above. 

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637